        Case 1:20-cv-04507-AT-GWG Document 40 Filed 03/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
MAHFOOZ AHMAD,                                        :
                                    Plaintiff,
                                                      :        ORDER
                  -against-                                    20 Civ. 4507 (AT) (GWG)
                                                      :
COLIN DAY, et al.,
                                                      :

                                    Defendants. :
------------------------------------------------------X
GABRIEL W. GORENSTEIN, United State Magistrate Judge

        The Court is in receipt of the parties’ filings regarding defendants’ compliance with the
Court’s February 22, 2021 Order (Docket # 34). See Docket ## 37-39. Defendants are ordered
to investigate the formats they can use to provide metadata. The parties are further ordered to
confer by telephone on or before March 24, 2021, to attempt to resolve the dispute amongst
themselves. The defendants are encouraged to have a person with technical expertise on the line
during this conference. If the material cannot be provided in a format requested by plaintiff,
defendants must explain the reasons to plaintiff in detail.
       If the parties are unable to resolve the dispute, the parties shall write letters to the Court
on or before March 26, 2021, explaining exactly what the issue is.
        The plaintiff’s deadline to respond to the motion to compel arbitration is extended to
April 9, 2021. Any reply is due 14 days leter.
        SO ORDERED.
Dated: March 22, 2021
        New York, New York
